 



Exhibit 10.33
(IMMERSION LOGO) [f38614f3861401.gif]
FY2007
Executive Incentive Plan
Stephen Ambler

 



--------------------------------------------------------------------------------



 



OBJECTIVES
The specific aim of the 2007 Executive Incentive Plan is to focus Immersion’s
executive management on Immersion’s revenue, operating profit, gross margin
goals and business objectives, and to reward achievement of those goals.
ELIGIBILITY
In addition to your base salary, you are eligible to receive a payment under
Immersion’s 2007 Executive Incentive Plan as set out in the attached document
titled Attachment A.
Eligibility will be subject to the review and approval of the CEO and CFO of the
Company. The terms and conditions of this Executive Incentive Plan will
supersede all prior Incentive or Variable Compensation Plans with respect to the
subject matter herein.
PLAN ADMINISTRATION
The terms and conditions of this Plan are effective from the beginning to the
end of the fiscal year. Immersion may cancel, suspend or revise these terms and
conditions for any reason at any time.
Payments hereunder will be made as a payroll check and will be subject to the
usual mandatory withholding of federal and state income and employment taxes.
Payments will be paid approximately 45 days after the end of the fiscal year,
and synchronized with the next payroll period, once Immersion’s Income Statement
for the year has been finalized and the Earnings for the year have been publicly
disclosed.
Nothing in this Plan shall in any way diminish or limit the Company’s right to
terminate the employment of any participant, at-will, at any time. All employees
of the company are employed on an “at-will” basis, which means that either the
employee or the Company may terminate the relationship at any time with the
understanding that neither party has the obligation to base that decision on any
reason other than their intent not to continue the employment relationship.
For purposes of this Plan, if for any reason the participant’s employment with
Immersion terminates, the last day of work is defined as the last day on which
work duties are actually performed by the participant. Specifically excluded
from eligibility for this Executive Incentive Plan determination are all periods
of pay in lieu of notice, severance, or any other post-termination benefits or
compensation period. To be eligible for payment, the participant must have been
employed by Immersion from January 1, 2007 through the date of payment of sums
under this Plan, i.e. from January 1, 2007 through approximately 45 days after
the end of the 2007 fiscal year.
EXECUTIVE’S DISCRETION
The terms of the Executive Incentive Plan do not form part of any employee’s
contract of employment and no employee will have or become entitled to any
rights or damages or other compensation during or on the termination of their
employment in respect of the loss or alteration of any rights or expectations
they may have under this Plan at any time. All Executive Incentive Plan payments
are at the discretion of the CEO, and the provisions of this Plan can be changed
at any time, for any reason, including termination of the Plan.

 



--------------------------------------------------------------------------------



 



PLAN DEFINITIONS
Revenue is defined as sales that are recognizable by Immersion for the period as
reported in the audited financial statements. It is not cash-in. Development
contracts are usually recognized on a percentage complete basis. Extended
warranties and software maintenance contracts are usually recognized over the
life of the contract.
Cost of Goods Sold is the direct and allocated indirect production costs of
producing goods and services.
Gross Margin (GM) is determined by subtracting the Cost of Goods Sold
(COGS) from the actual sale price of the product. The net result is the GM. GM
excludes non cash stock compensation expense for the purposes of this Executive
Incentive Plan.
Operating Profit (Loss) is Business Unit Operating Profit (Loss) less corporate
support costs, litigation expenses, and intangible amortization. Operating
Profit (Loss) excludes non cash stock compensation expense for the purposes of
this Executive Incentive Plan.
Business Unit Operating Profit (Loss) is defined as the revenue less
departmental cost of goods sold and direct operating expenses for a business
unit. Direct operating expenses are the expenses directly charged to a business
unit including all variable compensation accruals and all allocated departmental
expenses. Business Unit Operating Profit (Loss) excludes non cash stock
compensation expense for the purposes of this Executive Incentive Plan.
MBO’s can be defined as business objectives with specific milestones which must
be completed, in strict accordance with the stated terms and conditions
associated with each MBO, to the satisfaction of the CFO and CEO.

                /s/ Stephen Ambler 
 
  10/30/2007 
 
Stephen Ambler    Date                /s/ Janice Passarello 
 
  10/30/2007 
 
VP of Human Resources    Date                /s/ Victor Viegas 
 
  10/30/2007 
 
CEO    Date       

 



--------------------------------------------------------------------------------



 



Attachment A
EXECUTIVE INCENTIVE PLAN
STATEMENT OF GOALS
FOR YEAR 2007
Percent of Base Salary Payment at Plan: 25%
The following is a statement of financial, strategic and tactical objectives for
2007 that will serve as a basis for overall performance evaluation and
determination of year-end executive incentive award.
CEO Discretionary Multiplier: The CEO will weight the Executive’s incentive
payment calculation based on the Executive’s overall annual performance as
determined solely by the CEO. The weighting factor will typically range from
0.80 to 1.20
A.       Corporate Goal (80%): Achieve GAAP Revenue of $33M. Achieve GAAP
Operating Profit (Loss) of $(4.5M). Sony and Microsoft litigation and license
income are not to be included in calculating these Revenue and Operating Profit
(Loss) goals for 2007. Operating Profit (Loss) excludes non cash stock
compensation expense. Operating Profit (Loss) amounts are stated after taking
account of Executive Incentive Plan payment amounts for all Executives included
under this Plan. Payment amounts are not pro-rated between matrix levels.

                                        Revenue /     $29M     $31M     $33M    
$35M     $37M     Operating                                   Profit (Loss)    
                              Targets                                   $(2.5M)
    100%     110%     120%     150%     200%     $(3.5M)     90%     100%    
110%     120%     150%     $(4.5M)     50%     80%     100%     110%     120%  
  $(5.5M)     0%     50%     80%     90%     90%     $(6.5M)     0%     0%    
50%     80%     80%    

 



--------------------------------------------------------------------------------



 



        B. Departmental Financial Goals (10%)   (50%)  1.  Manage Department
budget to approved plan     Result:     (50%)  2.  Increase from 2 the number of
sell side analysts covering Immercion.     Result:     C. Departmental
Strategic/Tactical Goals (10%)   (50%)  1.  Reorganize San Jose operations and
achieve zero backlog caused by production inefficiencies or capacity by
December 31, 2007     Result:     (50%)  2.  Assist with HR management and
support through time of hire of VP of HR. Ensure stock transactions
appropriately processed and recorded during this period. Manage insurance
program and oversee HR and administrative personnel.     Result:  

Additional/substitute goals accomplished during year:
 
 
 
 
 
 
 

 